                          Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 1 of 45


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Alta Mesa Energy, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  16600 Park Row, Suite 158
                                  Houston, TX 77084
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Harris                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 2 of 45
Debtor    Alta Mesa Energy, LLC                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2111

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     SEE ATTACHED SCHEDULE 1                                        Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                            Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 3 of 45
Debtor   Alta Mesa Energy, LLC                                                                     Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 4 of 45
Debtor    Alta Mesa Energy, LLC                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 24, 2020
                                                  MM / DD / YYYY


                             X   /s/ Scott Ricks                                                          Scott Ricks
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized Representative




18. Signature of attorney    X   /s/ RANDY W. WILLIAMS                                                     Date January 24, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 RANDY W. WILLIAMS
                                 Printed name

                                 Byman & Associates PLLC
                                 Firm name

                                 7924 Broadway, Suite 104
                                 Pearland, TX 77581
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     281-884-9262                  Email address      rww@bymanlaw.com

                                 21566850 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
               Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 5 of 45




                                          PETITION - SCHEDULE 1

           Pending Bankruptcy Cases Filed by the Debtors and Affiliates of the Debtors

      Each of the affiliated entities listed below, including the debtor in this chapter 7 case (collectively,
      the "Debtors"), filed a petition with this Court for relief under chapter 7 of the Bankruptcy Code.

Debtor Name                                         Date File       District
Alta Mesa Acquisition Sub, LLC                      1/24/2020       Southern District of Texas, Houston Division

Alta Mesa Drilling, LLC                             1/24/2020       Southern District of Texas, Houston Division

Alta Mesa Energy, LLC                               1/24/2020       Southern District of Texas, Houston Division

Alta Mesa GP, LLC                                   1/24/2020       Southern District of Texas, Houston Division

AM Idaho, LLC                                       1/24/2020       Southern District of Texas, Houston Division

AM Michigan, LLC                                    1/24/2020       Southern District of Texas, Houston Division

AMH Energy New Mexico, LLC                          1/24/2020       Southern District of Texas, Houston Division

Aransas Resources, LP                               1/24/2020       Southern District of Texas, Houston Division

ARI Development, LLC                                1/24/2020       Southern District of Texas, Houston Division

Brayton Management GP II, LLC                       1/24/2020       Southern District of Texas, Houston Division

Brayton Resources II, LP                            1/24/2020       Southern District of Texas, Houston Division

Brayton Resources, LP                               1/24/2020       Southern District of Texas, Houston Division

Buckeye Production Company, LP                      1/24/2020       Southern District of Texas, Houston Division

Cairn Energy USA, LLC                               1/24/2020       Southern District of Texas, Houston Division

FBB Anadarko, LLC                                   1/24/2020       Southern District of Texas, Houston Division

Galveston Bay Resources, LP                         1/24/2020       Southern District of Texas, Houston Division




                                                         1
              Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 6 of 45




High Mesa Holdings GP, LLC                  1/24/2020   Southern District of Texas, Houston Division

High Mesa Holdings, L.P.                    1/24/2020   Southern District of Texas, Houston Division

High Mesa Services, LLC                     1/24/2020   Southern District of Texas, Houston Division

High Mesa, Inc.                             1/24/2020   Southern District of Texas, Houston Division

HMS Kingfisher Holdco, LLC                  1/24/2020   Southern District of Texas, Houston Division

LEADS Resources, LLC                        1/24/2020   Southern District of Texas, Houston Division

Louisiana Exploration & Acquisition LP      1/24/2020   Southern District of Texas, Houston Division

Louisiana Onshore Properties, LLC           1/24/2020   Southern District of Texas, Houston Division

Navasota Resources Ltd. LLP                 1/24/2020   Southern District of Texas, Houston Division

Nueces Resources, LP                        1/24/2020   Southern District of Texas, Houston Division

Petro Acquisitions, LP                      1/24/2020   Southern District of Texas, Houston Division

Petro Operating Company, LP                 1/24/2020   Southern District of Texas, Houston Division

Sundance Acquisition, LLC                   1/24/2020   Southern District of Texas, Houston Division

TEA Energy Services                         1/24/2020   Southern District of Texas, Houston Division

Texas Energy Acquisitions, LP               1/24/2020   Southern District of Texas, Houston Division

The Meridian Production, LLC                1/24/2020   Southern District of Texas, Houston Division

The Meridian Resource and Explorations, LLC 1/24/2020   Southern District of Texas, Houston Division

The Meridian Resource, LLC                  1/24/2020   Southern District of Texas, Houston Division

Virginia Oil and Gas, LLC                   1/24/2020   Southern District of Texas, Houston Division




                                                2
       Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 7 of 45




               On September 11, 2019, each of the affiliated entities listed below (collectively,
the “Initial Debtors”) filed a voluntary petition for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of Texas. The chapter 11 cases of the Initial Debtors are being jointly
administered at Case Number 19-35133 (MI).

                   DEBTOR                      CASE NUMBER                RELATIONSHIP
     Alta Mesa Resources, Inc.                       19-35133               Ultimate Parent

     Alta Mesa Holdings, LP                          19-35134                  Affiliate

     Alta Mesa Holdings GP, LLC                      19-35135                  Affiliate

     OEM GP, LLC                                     19-35136                  Affiliate

     Alta Mesa Finance Services Corp.                19-35137                  Affiliate

     Alta Mesa Services, LP                          19-35138                  Affiliate

     Oklahoma Energy Acquisitions, LP                19-35139                  Affiliate

                On January 12, 2020, each of the affiliated entities listed below (collectively, the
“KFM Debtors”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code
in the United States Bankruptcy Court for the Southern District of Texas These chapter 11 cases
and the Initial Debtors’ cases are being jointly administered at Case Number 19-35133 (MI).

                                             COMPANY
                         Kingfisher Midstream, LLC
                         Kingfisher STACK Oil Pipeline, LLC

                         Oklahoma Produced Water Solutions, LLC

                         Cimarron Express Pipeline, LLC

                In addition, January 20, 2020, SRII Opco GP, LLC and SRII Opco, LP, affiliates
 of the Initial Debtors and the KFM Debtors, each filed a voluntary petition for relief under
 chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern
 District of Texas. These chapter 11 cases, KFM Debtors and the Initial Debtors’ cases are being
 jointly administered at Case Number 19-35133 (MI).




                                                 3
                          Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 8 of 45




 Fill in this information to identify the case:

 Debtor name         Alta Mesa Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 24, 2020                        X /s/ Scott Ricks
                                                                       Signature of individual signing on behalf of debtor

                                                                       Scott Ricks
                                                                       Printed name

                                                                       Authorized Representative
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 9 of 45




      GLOBAL NOTES AND STATEMENTS OF LIMITATION, METHODOLOGY, AND
       DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
             LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

          High Mesa Holdings, LP (“HMH”) and its affiliated debtors and debtors in possession
    (collectively, the “Debtors”) 1 filed for chapter 7 (the “Chapter 7 Cases”) and in connection
    therewith have filed their respective Schedules of Assets and Liabilities (collectively, the
    “Schedules”) and the Statements of Financial Affairs (collectively, the “Statements” and,
    together with the Schedules, the “Schedules and Statements”) in the United States Bankruptcy
    Court for the Southern District of Texas (the “Bankruptcy Court”). The Debtors, with the
    assistance of their legal and financial advisors, prepared the Schedules and Statements, pursuant
    to section 521 of Chapter of Title 11 of the United States Code (the “Bankruptcy Code”) and
    Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and are
    unaudited.

          In fact, there was limited data available to the Debtors, their management and professionals
    to prepare the Schedules and Statements. First, as a result of transactions between the Debtors
    and various Alta Mesa Resources, Inc. (“Alta Mesa”) entities that are currently in chapter 11,
    the Debtors do not have the underlying data prior to January 1, 2019 for their assets or the
    financial transactions related thereto. The Debtors were furnished with summary information
    and trial balances and used that information beginning January 1, 2019 to create books for the
    Debtors.

          In addition, the Debtors retained the services of Opportune LLC (“Opportune”) to provide
    the accounting and financial functions of the Debtors beginning January 1, 2019, and the
    underlying data from January 1, 2019 to date is held and in the possession of Opportune. When
    Opportune was asked to provide the Debtors professionals with access to its own data, they were
    denied unless and until past obligations of the Debtor from 2018 were satisfied. The Debtors’
    professionals were able to download some of the Opportune maintained data through a
    connection that was ultimately terminated by Opportune when the download was discovered.
    Because of liquidity issues and pending litigation, the Debtors had to move forward with the
    chapter 7 filings with the data and information available.


1
    The Debtors in these Chapter 7 cases are as follows: ALTA MESA ACQUISITION SUB LLC, ALTA MESA DRILLING LLC,
    ALTA MESA ENERGY LLC, ALTA MESA GP LLC, AM IDAHO LLC, AM MICHIGAN LLC, AMH ENERGY NEW
    MEXICO LLC, ARANSAS RESOURCES LP, ARI DEVELOPMENT LLC, BRAYTON MANAGEMENT GP II LLC,
    BRAYTON RESOURCES II LP, BRAYTON RESOURCES LP, BUCKEYE PRODUCTION COMPANY LP, CAIRN ENERGY
    USA LLC, FBB ANADARKO LLC, GALVESTON BAY RESOURCES LP, HIGH MESA HOLDINGS GP LLC, HIGH MESA
    HOLDINGS LP, HIGH MESA INC, HIGH MESA SERVICES LLC, HMS KINGFISHER HOLDCO LLC, LEADS RESOURCES
    LLC, LOUISIANA EXPLORATION & ACQUISITION LP, LOUISIANA EXPLORATION AND ACQUISITIONS
    PARTNERSHIP LLC, LOUISIANA ONSHORE PROPERTIES LLC, NAVASOTA RESOURCES LTD LLP, NEW
    EXPLORATION TECHNOLOGIES COMPANY LLC, NUECES RESOURCES LP, PETRO ACQUISITIONS LP, PETRO
    OPERATING COMPANY LP, SUNDANCE ACQUISITION LLC, TE TMR LLC, TEA ENERGY SERVICES LLC, TEXAS
    ENERGY ACQUISITIONS LP, THE MERIDIAN PRODUCTION LLC, THE MERIDIAN RESOURCE AND EXPLORATIONS
    LLC, THE MERIDIAN RESOURCE LLC, TMR DRILLING LLC, TMR EQUIPMENT LLC, VIRGINIA OIL AND GAS LLC.
    The location of the Debtors’ corporate headquarters and service address is 16600 Park Row, Suite 158, Houston, TX.
       Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 10 of 45



     While the Debtors’ management has made every reasonable effort to ensure that the
Schedules and Statements are as accurate and complete as possible, based on the data and
information that was available at the time of preparation, subsequent information or discovery
could provide more information about the items identified in the Schedules and Statements, and
inadvertent errors or omissions may have occurred. As the Schedules and Statements contain
unaudited information, which is subject to further review, verification, and potential adjustment,
as well as the fact that underlying historical data has not been provided by Alta Mesa and/or
Opportune, these Schedules and Statements are as complete as practicable.

       These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules and Statements of Financial Affairs (the “Global Notes”) are
incorporated by reference in, and comprise an integral part of, each Debtor’s respective Schedules
and Statements, and should be referred to and considered in connection with any review of the
Schedules and Statements.

        The Schedules and Statements for the Debtors are signed by Scott Ricks, Authorized
Representative of the Debtors. In reviewing and signing the Schedules and Statements, Mr.
Ricks necessarily relied upon the efforts, statements, advice, and representations of personnel
of the Debtors and the Debtors’ legal and financial advisors. Mr. Ricks has not and could not
personally verify the accuracy of each statement and/or representation contained in the
Schedules and Statements, including, but not limited to, statements and representations
concerning amounts owed to creditors. classification of such amounts, and creditors’ addresses.
The Debtors’ accounting, finance and land management systems, such as they existed given the
Debtors relationship with Alta Mesa and Opportune, were used to manage and track oil and gas
production with a secondary focus on the creation of consolidated and consolidating financial
statements. As such, certain assets, liabilities, or cash payments may have been reported on one
legal entity in these Schedules and Statements, while the beneficiary of the transaction may have
been another Debtor.

        In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. The Debtors,
and their agents, attorneys, and financial advisors do not guarantee or warrant the accuracy or
completeness of the data that is provided herein, and shall not be liable for any loss or injury
arising out of or caused in whole or in part by the acts, errors, or omissions, whether negligent
or otherwise, in procuring, compiling, collecting, interpreting, reporting, communicating, or
delivering the information contained herein. While commercially reasonable efforts have been
made to provide accurate and complete information herein, inadvertent errors or omissions may
exist. For the avoidance of doubt, the Debtors and their professionals expressly do not undertake
any obligation to update, modify, revise, or re-categorize the information provided herein, or to
notify any third party should the information be updated, modified, revised, or re-categorized,
except as required by applicable law. In no event shall the Debtors, or their agents, attorneys,
and financial advisors, be liable to any third party for any direct, indirect, incidental,
consequential, or special damages (including, but not limited to, damages arising from the
disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused, even if the Debtors or
their agents, attorneys, or financial advisors are advised of the possibility of such damages.
       Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 11 of 45



                         Global Notes and Overview of Methodology

     1. Description of Cases. On January 24, 2020, (the “Petition Date”), each of the Debtors
            filed voluntary petitions for relief under chapter 7 of the Bankruptcy Code. The
            Debtors will be filing a Motion for Joint Administration directing joint administration
            of the chapter 7 cases. Notwithstanding the joint administration of the Debtors’ cases
            for procedural purposes, each Debtor filed its own Schedules and Statements. The
            information provided therein, except as otherwise noted, is reported as of the Petition
            Date of each respective Debtor, as appropriate.



2.     Reservations and Limitations. Commercially reasonable efforts have been made to
       prepare and file complete and accurate Schedules and Statements; however, as noted
       above, inadvertent errors or omissions may exist. Nothing contained in the Schedules and
       Statements constitutes a waiver of any of the Debtors’ rights or an admission of any kind
       with respect to these chapter 7 cases, including, but not limited to, any rights or claims of
       the Debtors against any third party or issues involving substantive consolidation,
       equitable subordination, or defenses or causes of action arising under the provisions of
       chapter 5 of the Bankruptcy Code or any other relevant applicable bankruptcy or non-
       bankruptcy laws to recover assets or avoid transfers. Any specific reservation of rights
       contained elsewhere in the Global Notes does not limit in any respect the general
       reservation of rights contained in this paragraph.

       (a)     No Admission. Nothing contained in the Schedules and Statements is intended or
               should be construed as an admission or stipulation of the validity of any claim
               against the Debtors, any assertion made therein or herein, or a waiver of the right
               to dispute any claim or assert any cause of action or defense against any party.

       (b)     Recharacterization. Notwithstanding that the Debtors have made commercially
               reasonable efforts to correctly characterize, classify, categorize, or designate
               certain claims, assets, executory contracts, unexpired leases, and other items
               reported in the Schedules and Statements, the Debtors nonetheless may have
               improperly characterized, classified, categorized, or designated certain items.

       (c)     Categories or Labels for Purpose of Presentation in Schedules and
               Statements. Information requested by the Schedules and Statements requires
               the Debtors to make a judgment regarding the appropriate category in which
               information should be presented or how certain parties, claims or other data
               should be labeled. The Debtors’ decisions regarding the category or label to use
               is based on the best information available as of the filing of these Schedules and
               Statements and within the time constraints imposed.

       (d)     Classifications. Listing (i) a claim on Schedule D as “secured,” (ii) a claim on
               Schedule E/F as “priority” or “unsecured,” or (iii) a contract on Schedule G as
               “executory” or “unexpired” does not constitute an admission by the Debtors of the
               legal rights of the claimant or contract counterparty, or a waiver of the right to
     Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 12 of 45



              recharacterize or reclassify such claim or contract.

            Claims Description. Any failure to designate a claim on the Debtors’ Schedules
            and Statements as “disputed,” “contingent,” or “unliquidated” does not constitute
            an admission by the Debtors that such amount is not “disputed,” “contingent,” or
            “unliquidated.”
     (e)      Estimates and Assumptions. The preparation of the Schedules and Statements
              required the Debtors to make reasonable estimates and assumptions with respect
              to the reported amounts of assets and liabilities, the amount of contingent assets
              and contingent liabilities on the date of the Schedules and Statements, and the
              reported amounts of revenues and expenses during the applicable reporting
              periods. Actual results could differ from such estimates.

     (f)      Causes of Action. Despite commercially reasonable efforts, the Debtors may not
              have identified all current and potential causes of action the Debtors may have
              against third parties in their respective Schedules and Statements, including,
              without limitation, avoidance actions arising under chapter 5 of the Bankruptcy
              Code and actions under other relevant bankruptcy and non-bankruptcy laws to
              recover assets.


     (g)      Insiders. In the circumstance where the Schedules and Statements require
              information regarding “insiders,” the Debtors have included information with
              respect to certain individuals who served as officers and directors, as the case may
              be, during the relevant time periods. Such individuals may no longer serve in such
              capacities.

              The listing or omission of a party as an insider for purposes of the Schedules and
              Statements is not intended to be, nor should it be, construed as an admission of any
              fact, right, claim, or defense and all such rights, claims, and defenses are hereby
              expressly reserved. Information regarding the individuals listed as insiders in the
              Schedules and Statements has been included for informational purposes only.

     (h)      Royalties. The leases owned by the Debtors exist in some cases in long producing
              oil and gas fields. Although royalty payments have been made, payments may
              have been uncashed, and others may have been unpaid because the current living
              owners are unknown.

     (i)      P&A Liability. The Debtors own wells that are at the end of life and may be
              subject to imminent plugging and abandonment liabilities. The Debtors have made
              an estimation as to the amount of what these liabilities might be.

3.         Methodology.
     (a)      Basis of Presentation. The Debtors relied on Opportune, an outside firm, to
              maintain Debtor’s books and records. As such, critical books of account and
Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 13 of 45



       records were unavailable to Debtors and Debtors’ advisors, including but not
       limited to the following deficiencies and hindrances:
         •      Books, records and general ledger accounts of all known current and
                former affiliates, including both Debtor and non-Debtor entities, were
                not available for examination. Additionally, some entities and affiliates
                were determined as having no known assets or claims.


         •      In examining available general ledger accounts, it appeared that not all
                transactions included account detail and certain transaction descriptions
                could be deciphered. Additionally, it appeared that there occurred
                extensive use of specialized or intermediary suspense accounts.
                Accordingly, Debtors’ advisors were prevented from confirming
                corresponding transactions and classifications and therefore, prohibited
                from achieving a reconciliation of transactions. Further, Debtors’ advisors
                were prevented from establishing a systematic approach to identifying
                transactions as ordinary course of business or accurately estimate
                revenue.

         •      Due to the lack of information or data, these Schedules and Statements
                rely on analysis which focused on transaction activity from HMH to other
                Debtors and not necessarily inter-Debtor or intra-Debtor transactions
                besides those occurring from HMH to other Debtors.

         •      Due to the opacity of the aforementioned details, Debtors’ advisors
                cannot reasonably ascertain that they have fully captured all transactions
                of interest as requested in these Schedules and Statements. Additionally,
                some transactions have been classified, characterized, categorized, or
                designated giving benefit to the likelihood of the Court’s interest in
                knowledge of such transactions without the certainty to accuracy of such
                classification, characterization, categorization or designation.
These Schedules and Statements do not purport to represent financial statements
prepared in accordance with accounting principles generally accepted in the United
States (“GAAP”), nor are they intended to fully reconcile to the financial statements
prepared by the Debtors. These Schedules and Statements reflect the best available
estimate of assets and liabilities of each separate Debtor, except where otherwise
indicated. Information contained in the Schedules and Statements has been derived
from the limited data extracted from the available Debtors’ books and records and
historical financial statements. Where possible, HMH has presented its oil and gas
interests as real property, net of dispositions, depletion and impairments. The fair value
and net realizable value of real and personal property may vary materially from the net
book value presented herein.
Given, among other things, the uncertainty surrounding the collection and ownership of
certain assets and the valuation and nature of certain liabilities, to the extent that a
Debtor shows more assets than liabilities, this is not an admission that a Debtor was
Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 14 of 45



solvent as of the Petition Date or at any time prior to the Petition Date. Likewise, to the
extent a Debtor shows more liabilities than assets, this is not an admission that a Debtor
was insolvent as of the Petition Date or any time prior to the Petition Date.
All asset and liability information, except where otherwise noted, is reflected through
September 30, 2019.


(b)    Confidential Information. There may be instances in the Schedules and
       Statements where the Debtors deemed it necessary and appropriate to redact
       from the public record information such as names, addresses, or amounts.
       Generally, the Debtors have used this approach because of a confidentiality
       agreement between the Debtors and a third party, for the protection of sensitive
       commercial information, or for the privacy of an individual.

(c)    Master Agreements. Contracts and leases listed in the Schedules and Statements
       may be master agreements that cover relationships with some or all of the Debtors.
       Where relevant, such agreements have been listed in the Schedules and Statements
       only of the Debtor entity that signed the original umbrella or master agreement.
       Other Debtors, however, may be liable together with such Debtor on account of
       such agreements and the Debtors reserve all rights to amend the Schedules and
       Statements to reflect changes regarding the liability of the Debtors with respect to
       such agreements, if appropriate.

(d)    Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
       may properly be disclosed in multiple parts of the Statements and Schedules. To
       the extent these disclosures would be duplicative, the Debtors have endeavored to
       only list such assets, liabilities, and prepetition payments once.

(e)    Net Book Value. In certain instances, current market valuations for individual
       items of property and other assets are neither maintained by, nor readily available
       to the Debtors. Accordingly, unless otherwise indicated, the Debtors’ Schedules
       and Statements reflect net book values where possible. In certain instances,
       debtors’ advisors were not provided with sufficient underlying details and
       schedules in order to properly assess book value. A d d i t i o n a l l y , Market
       values may vary, in some instances, materially, from net book values presented as
       of September 30, 2019. The Debtors believe that it would be an inefficient use of
       estate assets for the Debtors to obtain the current market values of their property.
       Accordingly, the Debtors have indicated in the Schedules and Statements that the
       market values of certain assets and liabilities are undetermined. Also, assets that
       have been fully depreciated or that were expensed for accounting purposes either
       do not appear in these Schedules and Statements, or are listed with a zero-dollar
       value, as such assets have no net book value. The omission of an asset from the
       Schedules and Statements does not constitute a representation regarding the
       ownership of such asset, and any such omission does not constitute a waiver of
       any rights of the Debtors with respect to such asset.
Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 15 of 45



(f)     Undetermined Amounts. The description of an amount as “unknown,” is not
        intended to reflect upon the materiality of such amount.

(g)     Unliquidated Amounts. Claim amounts that could not be readily quantified by the
        Debtors are scheduled as "unliquidated." The description of an amount as
        "unknown," or "undetermined" is not intended to reflect upon the materiality of such
        amount. Any failure to designate a claim in the Schedules and Statements as
        "contingent," "unliquidated," or "disputed" does not constitute an admission by
        the Debtors that such claim or amount is not "contingent," "unliquidated," or
        "disputed." The Debtors reserve all rights to dispute, or to assert offsets or defenses
        to, any claim reflected on the Schedules and Statements on any grounds, including,
        but not limited to, amount, liability, priority, status, or classification, or to
        otherwise subsequently designate any claim as "contingent," "unliquidated," or
        "disputed."

(h)     Totals. All totals that are included in the Schedules and Statements represent totals
        of all known amounts. To the extent there are unknown or undetermined amounts,
        the actual total may be different from the listed total.

(i)     Property and Equipment. Unless otherwise indicated, owned property and
        equipment are valued at net book value. The Debtors may lease furniture, fixtures,
        and equipment from certain third-party lessors. To the extent possible, any such
        leases are listed in the Schedules and Statements. Nothing in the Schedules and
        Statements is, or should be construed as, an admission as to the determination of
        the legal status of any lease (including whether any lease is a true lease or a
        financing arrangement), and the Debtors reserve all rights with respect thereto.


(j)     Credits and Adjustments. The claims of individual creditors for, among other
        things, goods, products, services, or taxes are listed as the amounts entered on the
        Debtors’ books and records and may either (i) not reflect credits, allowances, or
        other adjustments due from such creditors to the Debtors or (ii) be net of accrued
        credits, allowances, or other adjustments that are actually owed by a creditor to the
        Debtors on a post-petition basis on account of such credits, allowances, or other
        adjustments earned from prepetition payments and critical vendor payments, if
        applicable. The Debtors reserve all of their rights with regard to such credits,
        allowances, or other adjustments, including, but not limited to, the right to modify
        the Schedules, assert claims objections and/or setoffs with respect to the same, or
        apply such allowances in the ordinary course of business on a post-petition basis.

      Intercompany Claims. The Debtors maintain business relationships with each
      other, conducting transactions from time to time that result in intercompany
      receivables and payables and/or are on account of capital contributions, equity
      investments, or distributions on account of equity investments. Known and
      assumed prepetition receivables and payables among and between the Debtors are
      reported on Schedule A/B, and Schedule E/F, respectively, per the Debtors’ books
      and records. The listing of any amounts with respect to such receivables and
     Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 16 of 45



           payables is not, and should not be construed as, an admission of the characterization
           of such balances as debt, equity, or otherwise.
     (k)     Guarantees and Indemnification Claims. The Debtors have exercised
             commercially reasonable efforts to locate and identify guarantees of their executory
             contracts, unexpired leases, secured financings, and other such agreements. Where
             guarantees or indemnification claims have been identified, they have been included
             in the relevant Schedules E/F, G and H for the affected Debtor. The Debtors may
             have inadvertently omitted guarantees or indemnifications embedded in their
             contractual agreements and may identify additional guarantees or
             indemnifications as they continue to review their books and records and contractual
             agreements. The Debtors reserve their rights, but are not required, to amend the
             Schedules and Statements if additional guarantees are identified. In addition, the
             Debtors have entered into certain guarantees of debt and other obligations of other
             Debtors. The Debtors do not track these guarantees and thus have not listed them.


     (l)     Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.


4.       Specific Schedules Disclosures.
     (a)    Schedules Summary. Except as otherwise noted, the asset and liability totals
            represent amounts through September 30, 2019. The Company closes its
            books quarterly. Based on the size of the Company, the scope of its operations
            and internal accounting resources, a monthly close is not performed.

     (b)     Schedule A/B – Parts 1&2 - Cash and Cash Equivalents; Deposits and
             Prepayments. Details with respect to the Debtors’ bank accounts are provided in
             the Debtors’ Schedules.

     (c)     Schedule A/B, Part 3 – Accounts Receivable, Item 11. The Debtors’ reported
             accounts receivable through September 30, 2019. Also, accounts receivable includes
             amounts that may be uncollectible. The Debtors are unable to determine with
             certainty what amounts will actually be collected.

     (d)     Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
             in Incorporated and Unincorporated Businesses, including any Interest in an
             LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries,
             partnerships, and joint ventures have been listed in Schedule A/B, Part 4, as
             unknown amounts on account of the fact that the fair market value of such
             ownership is dependent on numerous variables and factors and may differ
             significantly from their net book value.

     (e)     Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
             Collectibles. Debtors did not maintain an asset depreciation schedule.

     (f)     Schedule A/B, Part 8 – Machinery, equipment, & vehicles. Debtors did not
             maintain an asset depreciation schedule.
Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 17 of 45




(g)   Schedule A/B, Part 9 – Real Property. For those Debtors that own real property,
      such owned real estate is reported at book value, net of accumulated depreciation.
      The Debtors may have listed certain assets as real property when such assets are
      in fact personal property, or the Debtors may have listed certain assets as personal
      property when such assets are in fact real property. Any buildings and land
      improvements are listed on Schedule A/B, Part 9, independent of whether the real
      property to which the building or land improvement is connected is Debtor-owned
      property. The Debtors reserve all of their rights to re-categorize and/or re-
      characterize such asset holdings to the extent the Debtors determine that such
      holdings were improperly listed.

      Certain of the instruments reflected on Schedule A/B 55 may contain renewal
      options, guarantees of payments, options to purchase, rights of first refusal, rights
      to lease additional lands, and other miscellaneous rights. Such rights, powers,
      duties, and obligations are not separately set forth on Schedule A/B. The Debtors
      hereby expressly reserve the right to assert that any instrument listed on Schedule
      A/B 55 is an executory contract or unexpired lease within the meaning of section
      365 of the Bankruptcy Code. The Debtors reserve all of their rights, claims, and
      causes of action with respect to claims associated with any contracts and
      agreements listed on Schedule A/B 55, including their right to dispute or challenge
      the characterization or the structure of any transaction, document, or instrument,
      including any intercompany agreement.

(h)   Schedule A/B, Part 11 – All Other Assets. Debtors did not maintain an asset
      depreciation schedule.

(i)   Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
      including Counterclaims of the Debtors and Rights to Setoff Claims. In the
      ordinary course of their businesses, the Debtors may have accrued, or may
      subsequently accrue, certain rights to counterclaims, crossclaims, setoffs, credits,
      rebates, or refunds with their customers and suppliers, or potential warranty claims
      against their suppliers. Additionally, certain of the Debtors may be party to pending
      litigation in which such Debtor has asserted, or may assert, claims as a plaintiff or
      counterclaims and/or crossclaims as a defendant. Because such claims are
      unknown to the Debtors and not quantifiable as of the Petition Date, they are not
      listed on Schedule A/B, Part 11.

(j)   Schedule D – Creditors Who Have Claims Secured by Property. Except as
      otherwise agreed pursuant to a stipulation or order entered by the Court, the Debtors
      reserve their rights to dispute or challenge the validity, perfection, or immunity
      from avoidance of any lien purported to be granted or perfected in any specific asset
      to a secured creditor listed on Schedule D and reserve all rights to dispute or
      challenge the secured nature of any such creditor’s claim or the characterization
      of the structure of any such transaction or any document or instrument related to
      such creditor’s claim.
Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 18 of 45




     The descriptions provided in Schedule D are intended only to be a summary.
     Reference to the applicable agreements and other related relevant documents is
     necessary for a complete description of the collateral and the nature, extent, and
     priority of any liens. In certain instances, some of the Debtors may be a co-obligor,
     co-mortgagor, or guarantor with respect to scheduled claims of other Debtors, and
     no claim set forth on Schedule D of any Debtor is intended to acknowledge claims
     of creditors that are otherwise satisfied or discharged by other entities.


     Schedule E/F – Creditors Who Have Unsecured Claims.

     Part 2 - Creditors with Nonpriority Unsecured Claims. The liabilities identified
     in Schedule E/F, Part 2, are derived from the Debtors’ books and records. The
     Debtors made a commercially reasonable attempt to set forth their unsecured
     obligations, although the actual amount of claims against the Debtors may vary
     from those liabilities represented on Schedule E/F, Part 2. The listed liabilities,
     which have been listed on a gross accounts’ payable basis, may not reflect the correct
     amount of any unsecured creditor’s allowed claims or the correct amount of all
     unsecured claims.

     Schedule E/F, Part 2, contains information regarding certain compensation-related
     claims of insiders of the Debtors, with such claims being listed as “contingent,”
     “unliquidated,” and/or “disputed.” In scheduling such claims, the Debtors make
     no representation or assertion as to the validity of such claims, and the Debtors
     reserve all rights, claims, and defenses in connection therewith.

     Schedule E/F, Part 2, contains information regarding threatened or pending
     litigation involving the Debtors. The amounts for these potential claims are listed
     as “undetermined” and are marked as contingent, unliquidated, and disputed in
     the Schedules and Statements.

     Schedule E/F, Part 2, does not include claims that may arise in connection with
     the rejection of any executory contracts and unexpired leases, if any, that may be
     or have been rejected.

     In many cases, the claims listed on Schedule E/F, Part 2, arose, accrued, or were
     incurred on various dates or on a date or dates that are unknown to the Debtors or
     are subject to dispute. Where the determination of the date on which a claim arose,
     accrued, or was incurred would be unduly burdensome and costly to the Debtors’
     estates, the Debtors have not listed a specific date or dates for such claim.

     As of the time of filing of the Schedules and Statements, the Debtors have not
     received all invoices for payables, expenses, and other liabilities that may have
     accrued prior to the Petition Date. Additionally, due to Opportune’s denied access
     to records, Debtor is unable to provide confirmation of transaction activity past
     September 30, 2019. Accordingly, the information contained in Schedules D and
Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 19 of 45



      E/F may be incomplete. The Debtors reserve their rights, but undertake no
      obligations, to amend Schedules D and E/F if, or when, the Debtors receive such
      invoices.

(k)   Schedule G – Executory Contracts and Unexpired Leases. While commercially
      reasonable efforts have been made to ensure the accuracy of Schedule G,
      inadvertent errors or omissions may have occurred. Additionally, relationships
      between the Debtors and their vendors are often governed by a master services
      agreement, under which the Debtors also place work and purchase orders, which
      may be considered executory contracts. Disclosure of all of these purchase and
      work orders, however, is impracticable and unduly burdensome. Accordingly, to
      the extent the Debtors have determined to disclose non-confidential master services
      agreements in Schedule G, purchase and work orders placed thereunder may have
      been omitted.

      In some cases, the same supplier or provider may appear multiple times in Schedule
      G. Multiple listings, if any, reflect distinct agreements between the applicable Debtor
      and such supplier or provider.

      Although the Debtors have made diligent attempts to attribute an executory contract
      to its rightful Debtor, in certain instances, the Debtors may have inadvertently failed
      to do so due to the complexity and size of the Debtors’ businesses. Accordingly,
      the Debtors reserve all of its rights with respect to the named parties of any and
      all executory contracts, including the right to amend Schedule G.

      Omission of a contract or agreement from Schedule G does not constitute an
      admission that such omitted contract or agreement is not an executory contract or
      unexpired lease. Certain Debtors are guarantors and parties to guaranty
      agreements regarding the Debtors’ prepetition credit facility. The guaranty
      obligations arising under these agreements are reflected on Schedules D and F
      only.


(l)   Schedule H – Co-Debtors. The Debtors have made reasonable efforts to locate
      and identify guaranties and other secondary liability claims (collectively,
      “Guaranties”) in each of the executory contracts, unexpired leases, secured
      financings, debt instruments and other such agreements to which any Debtor is a
      party. Where Guaranties have been identified, they have been included in the
      relevant Schedule for the Debtor or Debtors providing such Guaranties. The
      Debtors have placed the Guaranties on Schedule H for both the primary obligor
      and the guarantor of the relevant obligation. Guaranties were additionally placed
      on Schedule D or E/F for each guarantor, except to the extent they are associated
      with obligations under an executory contract or unexpired lease identified on
      Schedule G. It is possible that certain Guaranties embedded in the Debtors’
      executory contracts, unexpired leases, secured financings, debt instruments and
      other such agreements may have been inadvertently omitted.
     Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 20 of 45



5.       Specific Statements Disclosures.
     (a)    Statements, Part 1, Question 1 – Income. Due to the circumstances outlined
            previously, the Debtors cannot accurately estimate income for 2019 or year to
            date.

     (b)    Statements, Part 2, Question 3 – Payments and Transfers to Certain Creditors
            within 90 Days. The dates set forth in the “Dates” column relate to one of the
            following: (i) the date of a wire transfer; (ii) the date of an “ACH” processing; or
            (iii) the check date. Prior to the Petition Date, the Debtors maintained a centralized
            cash management system through which certain Debtors made payments on behalf
            of certain Debtor affiliates and certain non-debtor affiliates. Consequently, for the
            purpose of this schedule, payments are recorded on the Debtor’s Statements, Part
            2, Question 3, based on the Debtor’s bank account owned.

            Payments to the Debtors’ bankruptcy professionals, insiders, intercompany
            transactions, wage garnishments and donations are not included in the payments
            to creditors. Payments to the aforementioned parties are included in the following
            locations within the Statements: bankruptcy professionals (Question 11), insider
            (Question 4), intercompany (Question 4).

     (c)    Statements, Part 2, Question 4 – Payments and Transfers to Insiders. To the
            extent: (i) a person qualified as an “insider” in the year prior to the Petition Date,
            but later resigned their insider status or (ii) did not begin the year as an insider, but
            later became an insider, the Debtors have only listed those payments made while
            such person was defined as an insider in Statements, Part 2, Question 4. Business
            travel arrangements, including flights and hotels, for certain of the Debtors’
            directors and officers have been paid for by the Debtors’ corporate credit card.
            Such payments are listed in the response to Question 4 on the Statements.

     (d)    Statements, Part 2, Question 6 – Setoffs. The Debtors routinely incur setoffs
            and net payments and record offsets in the ordinary course of business. Such
            setoffs, nettings and offsets may occur due to a variety of transactions or disputes
            including, but not limited to, joint- interest billings, intercompany transactions,
            counterparty settlements, pricing discrepancies, warranties, refunds, negotiations,
            or disputes between the Debtors and their operating partners or suppliers. These
            ordinary course setoffs and nettings are common to the industry. Due to the
            voluminous nature of setoffs and nettings, it would be unduly burdensome and
            costly for the Debtors to list each such transaction. Therefore, ordinary course set-
            offs are excluded from the Debtors’ responses to Question 6 of the Statements

     (e)    Statements, Part 3, Question 7 – Legal Actions or Assignments. The Debtors do
            not know of any workers’ compensation claims in response to this question.
            However, if any become known the Debtors maintain that disclosure would be in
            violation of certain laws including HIPAA (Health Insurance Portability and
            Accountability Act of 1996).
          Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 21 of 45



          (f)      Statements, Part 6, Question 11 – Payments Related to Bankruptcy. The
                   payments provided in Question 11 are reported for the joint representation of the
                   Debtors. The Debtors believe that it would be an inefficient use of the assets of
                   the estates to allocate these payments on a Debtor-by-Debtor basis.


          (g)      Statements, Part 13, Question 30 – Payments, Distributions, or Withdrawals
                   Credited or Given to Insiders. Distributions by the Debtors to their respective
                   directors and officers are listed on the attachment to Question 4.


     6.         Predecessor Business Combinations

       Certain transactions were consummated on February 8, 2018 that resulted in Alta Mesa’s
acquisition of interests in Alta Mesa Holdings, LP (“AMH”), Alta Mesa Holdings GP, LLC and
Kingfisher Midstream, LLC. Prior to the closing of the transaction, AMH was controlled by Debtor
entity High Mesa, Inc. (“HMI”). During the fourth quarter of 2017, AMH sold certain oil and gas
assets and liabilities. Immediately prior to the closing of the transaction, AMH distributed oil and
gas assets and liabilities to HMH.

      Alta Mesa has alleged that High Mesa Services LLC (“HMS”), a subsidiary of HMI is the
obligor under two promissory notes in the principal amount of $1.5 million and $8.5 million. Alta
Mesa has claimed that as of December 31, 2018, approximately $1.7 million and $11.7 million,
respectively, were outstanding under the promissory notes including the accumulated interest cost.
When the $1.5 million promissory note allegedly became due on February 28, 2019, HMS made
no payment as HMI disputes that it has any obligation to pay the $1.5 million promissory note and
the $8.5 million promissory note to Alta Mesa. Alta Mesa is pursuing remedies in connection with
securing repayment of the past due promissory note by HMS and the $8.5 million promissory note,
which allegedly matured on December 31, 2019.

      Alta Mesa distributed oil and gas assets to a subsidiary of HMI, and certain subsidiaries of
HMI agreed to indemnify and hold Alta Mesa harmless from any liabilities associated with those
oil and gas assets, regardless of when those liabilities arose. Alta Mesa also entered into a
management services agreement (the “MSA”) with HMI whereby Alta Mesa agreed to provide
management services to HMI which included both operational and administrative functions. At
December 31, 2018, Alta Mesa alleged that HMI owed approximately $10.0 million, which Alta
Mesa claimed included amounts owed (i) under the MSA, (ii) from a duplicate revenue payment
made to HMI and (iii) pursuant to payables arising prior to the transaction. Subsequent to year-end,
Alta Mesa billed HMI an additional $0.9 million for incremental MSA costs incurred and received
approximately $1.0 million in payments toward all amounts outstanding. HMI has disputed certain
of these amounts. Alta Mesa is pursuing remedies under applicable law in connection with
repayment of this receivable.

      Additionally, Alta Mesa is co-guarantor under certain surety bonds with HMI, including
bonds that cover oil and gas assets owned by them. The surety has requested posting of collateral,
which includes HMI surety bonds in an amount of approximately $15 million.
         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 22 of 45



       These Global Notes are in addition to the specific notes set forth in the Schedules and
Statements of the individual Debtor entities. The fact that the Debtors have prepared a Global
Note with respect to a particular Schedule or Statement and not as to others does not reflect and
should not be interpreted as a decision by the Debtors to exclude the applicability of such Global
Note to any or all of the Debtors' remaining Schedules or Statements, as appropriate. Disclosure
of information in one Schedule, one Statement, or an exhibit or attachment to a Schedule or
Statement, even if incorrectly placed, shall be deemed to be disclosed in the correct Schedule,
Statement, exhibit, or attachment.




  SPECIFIC DISCLOSURES WITH RESPECT TO THE DEBTORS’ SCHEDULES
   Schedule A/B  Vehicles: Vehicles listed are reported to be titled to the Debtor. There
   47            are other vehicles that may be in control of a Debtor entity which were
                 not properly transferred following the transaction. The Debtor reserves
                 all rights regarding the vehicles that may be in Debtor’s possession but
                 not properly titled and transferred and may amend these schedules as
                 appropriate.
                              Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 23 of 45

 Fill in this information to identify the case:

 Debtor name            Alta Mesa Energy, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $                      0.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 24 of 45

 Fill in this information to identify the case:

 Debtor name         Alta Mesa Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 25 of 45

 Debtor         Alta Mesa Energy, LLC                                                        Case number (If known)
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Intercompany Accounts Receivable                                                                                      Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 26 of 45

 Debtor         Alta Mesa Energy, LLC                                                        Case number (If known)
                Name



 78.       Total of Part 11.                                                                                                  $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                           Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 27 of 45

 Debtor          Alta Mesa Energy, LLC                                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                          $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 28 of 45

 Fill in this information to identify the case:

 Debtor name         Alta Mesa Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 29 of 45

 Fill in this information to identify the case:

 Debtor name         Alta Mesa Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           $0.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operation                             Contingent
           Post Office Box 7346                                         Unliquidated
           Philadelphia, PA 19101-7346
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           $0.00
           Texas Comptroller of Public                               Check all that apply.
           Accounts                                                     Contingent
           Lyndon B. Johnson State Office                               Unliquidated
           Building
                                                                        Disputed
           111 East 17th Street
           Austin, TX 78774
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   55668                                 Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 30 of 45

 Debtor       Alta Mesa Energy, LLC                                                                   Case number (if known)
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           EVANGELINE NATURAL RESOURCES LLC                                     Contingent
           323 TWIN RIVER DRIVE
                                                                                Unliquidated
           COVINGTON, LA 70433-8505
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Intercompany Accounts Payable                                        Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           THE MERIDIAN RESOURCE AND                                            Contingent
           EXPLORATIONS L                                                       Unliquidated
           16600 Park Row Dr Suite 158                                          Disputed
           Houston, TX 77094
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                              0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                              0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                                0.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 31 of 45

 Fill in this information to identify the case:

 Debtor name         Alta Mesa Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Assignment & PSA -
             lease is for and the nature of               Turtle Bayou Ramos
             the debtor's interest

                  State the term remaining                Eff.: 7/27/2018
                                                                                    Delbo Holdings LLC
             List the contract number of any                                        P.O. Box 1063
                   government contract                                              Tomball, TX 77377


 2.2.        State what the contract or                   Purchase and sale
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining
                                                                                    Delbo Holdings LLC
             List the contract number of any                                        P.O. Box 1063
                   government contract                                              Tomball, TX 77377


 2.3.        State what the contract or                   Assignment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Eff.: 01/15/2016
                                                                                    EVANGELINE NATURAL RESOURCES LLC
             List the contract number of any                                        323 TWIN RIVER DRIVE
                   government contract                                              COVINGTON, LA 70433-8505


 2.4.        State what the contract or                   Purchase and Sale
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Eff.: 01/15/2016
                                                                                    EVANGELINE NATURAL RESOURCES LLC
             List the contract number of any                                        323 TWIN RIVER DRIVE
                   government contract                                              COVINGTON, LA 70433-8505




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                           Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 32 of 45
 Debtor 1 Alta Mesa Energy, LLC                                                              Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Assignment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Eff.: 01/15/2016
                                                                                     THE MERIDIAN RESOURCE & EXPLORATION LLC
             List the contract number of any                                         16600 Park Row, Suite 158
                   government contract                                               HOUSTON, TX 77084


 2.6.        State what the contract or                   Purchase and Sale
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Eff.: 01/15/2016
                                                                                     THE MERIDIAN RESOURCE & EXPLORATION LLC
             List the contract number of any                                         16600 Park Row, Suite 158
                   government contract                                               HOUSTON, TX 77084


 2.7.        State what the contract or                   Assignment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Eff.: 07/15/2009
                                                                                     THE MERIDIAN RESOURCE AND EXPLORATIONS L
             List the contract number of any                                         16600 Park Row Dr Suite 158
                   government contract                                               Houston, TX 77094


 2.8.        State what the contract or                   Assignment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Eff.: 07/15/2009
                                                                                     THE MERIDIAN RESOURCE AND EXPLORATIONS L
             List the contract number of any                                         16600 Park Row Dr Suite 158
                   government contract                                               Houston, TX 77094




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 33 of 45

 Fill in this information to identify the case:

 Debtor name         Alta Mesa Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 34 of 45




 Fill in this information to identify the case:

 Debtor name         Alta Mesa Energy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                  Unknown
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                                  Unknown
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                                  Unknown
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 35 of 45
 Debtor       Alta Mesa Energy, LLC                                                                     Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Alta MesaResources, Inc.and                      Declarator                 United States Bankruptcy                      Pending
               AltaMesa Holdings,LP,                            Judgment as to             Court                                         On appeal
               Debtors.                                         Indemnity                  Southern District of Texas
                                                                                                                                         Concluded
               Joseph Hayes Jr., etal.,                                                    515 Rusk
               Plaintiffs v. Alta Mesa                                                     Houston, TX 77002
               Resources, Inc., Defendants;
               Alta Mesa Resources, Inc., et
               al., Third Party Plaintiffs v.
               High Mesa Holdings, LP, et al.
               Adv. 19-03631

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 36 of 45
 Debtor      Alta Mesa Energy, LLC                                                                         Case number (if known)



 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                            lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates        Total amount or
                the transfer?                                                                                                                        value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers     Total amount or
                                                                                                                        were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer    Total amount or
               Address                                          payments received or debts paid in exchange                was made                  value
       13.1 Delbo Holdings LLC
       .    P.O. Box 1063                                       Turtle Bayou Ramos Prospect: Leases,
               Tomball, TX 77377                                Wells, Contracts                                           7/27/2018              Unknown

               Relationship to debtor



       13.2 Delbo Holdings LLC
       .    P.O. Box 1063
               Tomball, TX 77377                                Purcahse and sale agreement                                                       Unknown

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 37 of 45
 Debtor        Alta Mesa Energy, LLC                                                                    Case number (if known)




           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     15021 Katy Freeway Suite 400                                                                              To 1/31/2019
                 Houston, TX 77094

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services              If debtor provides meals
                                                                the debtor provides                                                       and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was                Last balance
               Address                                          account number            instrument                  closed, sold,               before closing or
                                                                                                                      moved, or                            transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents              Do you still
                                                                     access to it                                                                  have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 38 of 45
 Debtor      Alta Mesa Energy, LLC                                                                      Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 39 of 45
 Debtor      Alta Mesa Energy, LLC                                                                      Case number (if known)



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.1.       Opportune                                                                                                           1/29/2019-1/10/2020
                    711 Louisiana Suite 3100
                    Houston, TX 77002
       26a.2.       Ronald J. Smith,Chief Accounting Officer                                                                            2/9/2018-1/31/2019
                    Alta Mesa Services
                    15021 Katy Fwy, Suite 400
                    Houston, TX 77094
       26a.3.       Michael A McCabe,Chief Financial Officer                                                                            2/9/2018-1/31/2019
                    Alta Mesa Services
                    16600 Park Row, Suite 158
                    Houston, TX 77084

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Opportune                                                                                                           1/29/2019-1/10/2020
                    711 Louisiana Suite 3100
                    Houston, TX 77002
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.2.       PricewaterhouseCoopers LLP                                                                                          2/1/2019-Present
                    1000 Louisiana Street Suite 5800
                    Houston, TX 77002

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Opportune                                                                                Opportune locked Debtors from accessing
                    711 Louisiana Suite 3100                                                                 their data in BOLO accounting software.
                    Houston, TX 77002
       26c.2.       PricewaterhouseCoopers LLP
                    1000 Louisiana Street Suite 5800
                    Houston, TX 77002
       26c.3.       Alta Mesa Services                                                                       Debtors books and records prior to 2/1/2019
                    15021 Katy Freeway, Suite 400                                                            have not been produced by Alta Mesa
                    Houston, TX 77094                                                                        Resources other than the aged trial balance
                                                                                                             which was submitted directly to Opportune in
                                                                                                             February 2019.

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 40 of 45
 Debtor      Alta Mesa Energy, LLC                                                                      Case number (if known)



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory         The dollar amount and basis (cost, market,
               inventory                                                                                              or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       High Mesa Holdings, LP                         16600 Park Row, Suite 158                           Member                                 100%
                                                      Houston, TX 77084

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Scott Ricks                                    16600 Park Row, Suite 158                           Authorized Representative
                                                      Houston, TX 77084



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates               Reason for
                                                                property                                                                     providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    High Mesa Holdings, LP                                                                                     EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 41 of 45
 Debtor      Alta Mesa Energy, LLC                                                                      Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 24, 2020

 /s/ Scott Ricks                                                        Scott Ricks
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Authorized Representative

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 42 of 45

                                                               United States Bankruptcy Court
                                                                      Southern District of Texas
 In re      Alta Mesa Energy, LLC                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        7

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 High Mesa Holdings, LP                                                               100%                                       Member
 16600 Park Row, Suite 158
 Houston, TX 77084


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Authorized Representative of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date January 24, 2020                                                       Signature /s/ Scott Ricks
                                                                                            Scott Ricks

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 43 of 45




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Alta Mesa Energy, LLC                                                                       Case No.
                                                                                 Debtor(s)              Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Authorized Representative of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       January 24, 2020                                         /s/ Scott Ricks
                                                                      Scott Ricks/Authorized Representative
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
        Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 44 of 45



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Delbo Holdings LLC
    P.O. Box 1063
    Tomball, TX 77377




    EVANGELINE NATURAL RESOURCES LLC
    323 TWIN RIVER DRIVE
    COVINGTON, LA 70433-8505




    Intercompany Accounts Payable




    Internal Revenue Service
    Centralized Insolvency Operation
    Post Office Box 7346
    Philadelphia, PA 19101-7346



    Texas Comptroller of Public Accounts
    Lyndon B. Johnson State Office Building
    111 East 17th Street
    Austin, TX 78774



    THE MERIDIAN RESOURCE & EXPLORATION LLC
    16600 Park Row, Suite 158
    HOUSTON, TX 77084




    THE MERIDIAN RESOURCE AND EXPLORATIONS L
    16600 Park Row Dr Suite 158
    Houston, TX 77094
                         Case 20-30621 Document 1 Filed in TXSB on 01/24/20 Page 45 of 45




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Alta Mesa Energy, LLC                                                                        Case No.
                                                                                Debtor(s)                Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Alta Mesa Energy, LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 High Mesa Holdings, LP
 16600 Park Row, Suite 158
 Houston, TX 77084




    None [Check if applicable]




 January 24, 2020                                                    /s/ RANDY W. WILLIAMS
 Date                                                                RANDY W. WILLIAMS
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Alta Mesa Energy, LLC
                                                                     Byman & Associates PLLC
                                                                     7924 Broadway, Suite 104
                                                                     Pearland, TX 77581
                                                                     281-884-9262
                                                                     rww@bymanlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
